IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40282
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

BRANDON HENDERSON,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                      USDC No. 9:01-CR-12-ALL
                        --------------------
                          October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Attorney Frank W. Henderson appointed to represent Brandon

Henderson (“Henderson”) has requested leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Henderson has not responded to the motion.   Our

independent review of the brief and the record discloses no

nonfrivolous issue for appeal.   Counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-40282
                               -2-

responsibilities, and the appeal is DISMISSED.   See 5TH CIR.

R. 42.2.

     MOTION GRANTED; APPEAL DISMISSED.